79324: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-37160: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79324


Short Caption:LAKES VS. U.S. BANK TR.Court:Supreme Court


Related Case(s):79324-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A759016Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:08/08/2019 / Kuzemka, KristineSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeFederal Home Loan Mortgage CorporationLeslie Bryan Hart
							(Fennemore Craig P.C./Reno)
						


AppellantDaniel LakesDoreen M. Spears Hartwell
							(Hartwell Thalacker, Ltd.)
						Laura J. Thalacker
							(Hartwell Thalacker, Ltd.)
						


RespondentU.S. Bank TrustGilbert Charles Dickey
							(McGuire Woods LLP/Wash DC)
						Maria A. Gall
							(Ballard Spahr LLP/Las Vegas)
						Stephanie J. Peel
							(McGuire Woods LLP/Los Angeles)
						Joel E. Tasca
							(Ballard Spahr LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


08/05/2019Filing FeeFiling Fee Waived.  In Forma Pauperis. (SC)


08/05/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-32838




08/05/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-32842




08/08/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kristine M. Kuzemka. (SC).19-33474




08/29/2019Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC)19-36196




09/05/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 10, 2019.19-37178




09/08/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-37481




10/10/2019Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date:  November 14, 2019.  (SC)19-41990




11/25/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).19-48066




11/26/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).19-48375




12/09/2019Transcript RequestFiled Certificate of No Transcript Request.  (SC)19-49858




02/25/2020MotionFiled Appellant's Motion to Extend Time For Opening Brief. (SC)20-07573




03/02/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: March 25, 2020. (SC).20-08298




03/25/2020BriefFiled Appellant's Opening Brief. (SC)20-11545




03/25/2020AppendixFiled Appendix to Opening Brief Volume 1 (Pt 1) (REJECTED PER 3/26/20 NOTICE). (SC)20-11546




03/26/2020Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. (SC)20-11561




03/28/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 1-2. (SC)20-11931




04/03/2020MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)20-12775




04/03/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief Due May 25, 2020. (SC)20-12824




05/21/2020BriefFiled Respondent's Answering Brief. (SC)20-19470




06/19/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: July 6, 2020. (SC).20-22910




07/06/2020BriefFiled Appellant's Reply Brief. (SC)20-24890




07/07/2020BriefFiled Appellant's Amended Reply Brief. (SC)20-24891




07/07/2020Case Status UpdateBriefing Completed/To Screening. (SC)


07/27/2020Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. (SC).20-27137




07/27/2020Case Status UpdateTransferred to Court of Appeals. (SC).


12/30/2020Order/DispositionalFiled Order of Reversal and Remand. "We reverse the district court's summary judgement for U.S. Bank and remand this matter for further proceedings consistent with this order." Court of Appeals- MG/JT/BB. (SC)


01/19/2021Post-Judgment PetitionFiled Respondent's Petition for Review. (SC)21-01565




01/21/2021Case Status UpdateTransferred from Court of Appeals. (SC)


02/04/2021Order/ProceduralFiled Order Directing Answer to Petition for Review. Appellant's Answer due: 14 days. (SC)21-03443




02/18/2021Post-Judgment PetitionFiled Appellant's Answer to Petition for Review. (SC)21-04914




04/23/2021Post-Judgment OrderFiled Order Granting Petition for Review.  (SC)21-11724




04/26/2021Order/ProceduralFiled Order Directing Supplemental Briefing.  Appellant shall have 30 days from the date of this order to file and serve a supplemental opening brief.  Respondent shall have 30 days from service of the supplemental opening brief to file and serve a supplemental answering brief.  Appellant shall have 15 days from service of the supplemental answering brief to file and serve a supplemental reply brief, if warranted.  The supplemental briefs shall comply with NRAP 28, 28.2, and 32.  (SC)21-11915




04/30/2021MotionFiled Respondent's Unopposed Motion for Clarification and Extension of Time. (REJECTED PER NOTICE FILED ON 5/3/21)(SC)


05/03/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance. (SC)21-12552




05/06/2021Notice/IncomingFiled Respondent's Notice of Appearance for Maria A. Gall. (SC)21-13033




05/06/2021MotionFiled Respondent's Unopposed Motion for Clarification and Extension of Time. (SC)21-13035




05/19/2021Order/ProceduralFiled Order. On April 26, 2021, this court entered an order directing supplemental briefing in this appeal.  Respondent has now filed a motion for clarification of that order and for an extension of time to file its supplemental brief.  Appellant Daniel Lakes shall have until May 26, 2021, to file and serve a supplemental opening brief.  Thereafter, respondent U.S. Bank Trust shall have 30 days from service of Lakes's supplemental opening brief to file and serve a supplemental answering brief.  Lakes shall then have 15 days from service of the supplemental answering brief to file and serve a supplemental reply brief, if deemed warranted.  The supplemental briefs shall comply with NRAP 28, 28.2, and 32. Respondent's motion for an extension of time to file its supplemental brief is denied. (SC)21-14369




05/26/2021BriefFiled Appellant's Supplemental Opening Brief. (SC)21-15172




06/16/2021MotionFiled Motion to Associate Counsel Stephanie J. Peel, Esq.(SC)21-17337




06/16/2021MotionFiled Motion to Associate Counsel Gilbert Charles Dickey, Esq. (SC)21-17339




06/25/2021Order/ProceduralFiled Order Granting Motions to Associate Counsel.  Respondent has filed motions to associate attorneys Stephanie J. Peel and Gilbert Charles Dickey, both of McGuire Woods, LLP, in this matter pursuant to SCR 42.  . Ms. Peel and Mr. Dickey shall be permitted to appear on behalf of respondent in this appeal. Nevada attorney Maria Gall of Ballard Spahr, LLP shall be responsible for all matters presented by Ms. Peel and Mr. Dickey in this matter.  (SC)21-18354




06/25/2021BriefFiled Respondent's Supplemental Answering Brief. (SC)21-18404




07/02/2021MotionFiled Motion of Federal Home Loan Mortgage Corporation to Appear as Amicus Curiae and File a Brief in Support of Respondent. (SC)21-19156




07/02/2021BriefFiled Brief of Amicus Curiae Federal Home Loan Mortgage Corporation. (SC)21-19157




07/09/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Supplemental Reply Brief due:  July 26, 2021.  (SC)21-19823




07/26/2021BriefFiled Appellant's Supplemental Reply Brief. (SC)21-21634




10/18/2021Order/ProceduralFiled Order Granting Motion.  The Federal Home Loan Mortgage Corporation has filed a motion for leave to file an amicus brief in support of respondent. The motion is granted. NRAP 29(a). The amicus brief was filed on July 2, 2021.  (SC)21-29907




12/30/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Cadish, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 85. En Banc. (SC).21-37160




01/24/2022RemittiturIssued Remittitur.  (SC)22-02298




01/24/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


02/18/2022RemittiturFiled Remittitur. Received by District Court Clerk on January 25, 2022. (SC)22-02298





Combined Case View